         Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 1 of 14 Page ID #:1
                                                                                                                      .. . ~.~ L
AO 91 (Rev. l 1/11) Criminal Complaint

                                         UNiT~~ STaTEs DisTRrcT CouRT
                                                                                                               FILED
                                                                                                    CLERK. U.S. DIS?RiCT COURT
                                                     for the
                                                                                                          ~ i~ 1 ~ ZGJ
                                          Central District of California
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA                                                                        f3Y                    DEPUTY



                                                               Case No.
 RICHARD SILVA,

                  Defendant.
                                                                                 ED19-0373M
            ~
            ' ex'i.;
                                          CRIMINAL COMPLAINT
            ~ ~;.~
            cYi   c>
 ~ y. I, th o      i a~ in this case, state that the following is true to the best of my knowledge and belief.
 ~,.           _- ~
C or about°~an~ .. 4, 019, in the County of Riverside in the Central District of California, the defendant
C=



     18 U. C. §~922(g; 1)                                  Felon in Possession of a Firearm and Ammunition

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        ❑
        D Continued on the attached sheet.

                                                                                                 ~~
                                                                                         omp ainant's signature

                                                           Keith A. Maccalla, Special Agent
                                                                         Printed name and title
Sworn to before me and signed in my presence.
                                                                                                        ; S' ~~'1~" ~_^ _6lL~M~.l
                                                                                              ",',Pe`'"~`
                                                               v s:='I~, g,~ 47 A,P";`~t~°~
Date:             7~ I t~~19
                  ~~
                                                                                              Judge 's signatuYe

 City and state: Riverside, California                     Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                        Printed name and title




AUSA John A. Balla             ~
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 2 of 14 Page ID #:2




                                AFFIDAVIT

I, Keith A. MacCalla, being duly sworn, declare and state as

follows:

                       I. INTRODUCTION

     1.    I am an "investigative or law enforcement officer of

the United States" within the meaning of Title 18, United States

Code, Section 2510(7), and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in

Section 2516 of Title 18, United States Code.

     2.    I have been a Special Agent ("SA") with the Federal

Bureau of Investigation ("FBI") since July 2014.          I am currently

assigned to the Los Angeles Field Office, Riverside Resident

Agency, Violent Crime Squad.      Since August 2015, I have been

assigned to the FBI Los Angeles Gang Impact Team (~~FBI LA GIT"),

a joint federal and state gang task force.        In .this capacity, I

investigate, among other things, criminal street gangs and the

trafficking of narcotics.     I have received specialized training

in conducting criminal investigations and have consulted with my

colleagues who have many years of experience investigating

criminal street gangs and narcotics trafficking.

     3.    Prior to working for the FBI, I was a Border Patrol

Agent from April 2007 to July 2014.       During this time, I was

assigned to investigate human and narcotics trafficking, as well

as money laundering.

     4.    During my tenure with the FBI, I have participated in

investigations of violent crime, drug trafficking organizations,

and large-scale street gangs, including investigations that have
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 3 of 14 Page ID #:3




involved court-authorized interception of wire and electronic

communications.    I have become familiar with the methods,

language, structures, and criminal activities of criminal street

gangs and drug trafficking organizations operating in and

through this judicial district.       I have become familiar with the

types and amount of profits made by narcotics smugglers and the

methods, language, and terms that are used to disguise the

source and nature of profits from illegal narcotic dealings.

     5.     As a federal agent, I am authorized to investigate

violations of laws of the United States and as a law enforcement

officer I am authorized to execute warrants issued under the

authority of the United States.

                       II. PURPOSE OF AFFIDAVIT

     6.     This affidavit is made in support of a criminal

complaint and accompanying arrest warrant against Richard Silva

("SILVA") for violations of 18 U.S.C. ~§ 922(g)(1)          Felon in

Possession of a Firearm and Ammunition.

     7.     This affidavit is also made in support of an

application for a warrant to search the following digital

devices in the custody of the Riverside Police Department in

Riverside, California:

            a.   A black Apple iPhone 8 cellular phone, model

number A1863, IMEI number 353000093099979 (the "SUBJECT

DEVICE").

     8.     The requested search warrant seeks authorization to

seize any data on the SUBJECT DEVICE that constitutes evidence,

fruits, and instrumentalities of violations of 18 U.S.C.


                                       2
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 4 of 14 Page ID #:4




~ 922(g)(1): Felon in Possession of a Firearm and Ammunition

(the "Subject Offense").

     9.      The SUBJECT DEVICE is also identified in Attachment A

to the search warrant application.         The list of items to be

seized is set forth in Attachment B to the search warrant

application.     Attachments A and B are incorporated herein by

reference.

     10.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested criminal

complaint, arrest warrant, and search warrant and does not

purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                       III. SUMMARY OF PROBABLE CAUSE

     11.   On Thursday, January 24, 2019, officers with the

Riverside Pollee Department ("RPD") arrested SILVA, a previously

convicted felon, for other active felony warrants.          Officers

searched the vehicle SILVA was driving and found a loaded and

stolen Glock 17 firearm with serial number BGEW159 in between

the center console and the passenger seat.        Before the arrest,

officers had seen a post that SILVA made to his Instagram

account about two months earlier depicting a close-up of him

holding that same Glock with the serial number visible.          The


                                       3
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 5 of 14 Page ID #:5




SUBJECT DEIVCE was in SILVA's possession at the time of his

arrest and was placed into RPD evidence along with the Glock.

                        IV. STATEMENT OF PROBABLE CAUSE

     A.     RPD Officers obtain a tracker warrant to arrest SILVA
            on an outstanding warrant.

      12.   I learned the following from speaking with RPD

officers and reading their associated reports and affidavits:

            a.   SILVA is a documented member of the Casa Blanca

Vagabundos gang in Riverside, California.         Among other sources,

officers know his gang affiliation from their personal contact

with SILVA and from monitoring his social media accounts where

he makes frequent gang-related posts.

            b.   On January 18, 2019, RPD obtained a warrant to

install a GPS tracker on a black Kia SUV and monitor its

movements for thirty days.      Officers had conducted surveillance,

and they saw SILVA driving the Kia a week earlier.

Additionally, the Kia was registered to Melissa Anderson,

SILVA's known girlfriend, at 10584 Miami Avenue in Riverside.

SILVA listed that same address with the DMV.

            c.   Officers sought the warrant for three reasons.

                 i.    First, SILVA had two outstanding arrest

warrants on felony charges from Riverside County and San

Bernardino County, and officers believed that the tracker would

help locate him to execute those warrants.

                 ii.   Second, while monitoring SILVA's social

media posts, officers had seen two Instagram posts from SILVA's

account depicting SILVA holding a Glock handgun.         One of the
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 6 of 14 Page ID #:6




posts is a video of SILVA with the handgun in his lap while

driving a vehicle.     The other post is a close-up photo of the

Clock in SILVA's hand with the Clock's serial number visible.

Officers believed that the tracker would help them find evidence

of SILVA's illegal firearm possession.

                 iii. Third, given SILVA's continued gang

activity, officers believed that the tracker would help them

find evidence of SILVA's gang contacts to support gang-related

penalty enhancements on any state charges SILVA may face.

           d.    On January 22, 2019, RPD officers installed the

tracker warrant on the Kia.

     B.    RPD Officers arrest SILVA.

     13.   I learned the following from speaking with RPD

officers, reading their associated reports, and reviewing their

associated dash-cam and body-cam footage:

           1.    SILVA visits a gun range to have a Clock 27
                 repaired.

           a.    On January 24, 2019, at approximately 12:02 p.m.,

RPD officers saw the Kia, driven by SILVA, park at the Magnum

Gun Range in Riverside.     According to a store employee (as well

as a review of surveillance video of the encounter), SILVA and

another man entered the store together.        SILVA was carrying a

firearm wrapped in a yellow microfiber towel.

           b.    SILVA placed the firearm on the counter and told

the employee the firearm was jamming.        The employee noticed that

a spring needed to be replaced and completed the repair.           SILVA




                                       5
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 7 of 14 Page ID #:7




paid cash for the part and departed the store.          The employee

noted that the firearm SILVA had repaired was a Glock 27.

             c.     After SILVA and the other male left the store,

RPD officers saw SILVA drive to a home in Riverside where SILVA

and the other male entered.       A short time later, SILVA exited

the home by himself and left in the Kia.
             2.     Officers arrest SILVA and find a Glock 17 in the
                    Kia.

             d.     RPD officers continued following SILVA as he

drove from the home to his girlfriend's work address, also in

Riverside.       After picking up his girlfriend, SILVA drove to the

area of the intersection of Anna Street and Arlington Avenue in

Riverside and parked the Kia close to an elementary school.

            e.     SILVA exited the Kia, and RPD officers approached

and detained him shortly thereafter.        They then conducted a

records check and confirmed the outstanding felony arrest

warrants.

            f.     After SILVA was placed into the backseat of the

RPD vehicle, one of the RPD officers asked SILVA if they could

search the Kia to which SILVA replied, ~~you have the right to

search it, so go ahead and search."       During the search, an RPD

officer located the following partially concealed in the space

between the center console and the front passenger seat:

                   i.    a Glock 17 (not a Glock 27) firearm with

serial number BGEW159; and

                   ii.   a magazine containing nine rounds of 9mm

ammunition (three rounds of Hornady 9mm Luger, two rounds of
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 8 of 14 Page ID #:8




Federal Cartridge 9mm Luger, two rounds of Jagemann 9mm Luger,

one round of Winchester 9mm Luger, and one round of Armscor 9mm

Luger) inserted into the Glock 17 firearm.

           g.    SILVA's girlfriend was interviewed about the

firearm and told RPD officers that she had not been in the

vehicle since SILVA dropped her off that morning and that SILVA

had just picked her up from work prior to being contacted by law

enforcement.    She further stated that she had never seen or

touched the firearm found in the Kia.        SILVA was arrested and

booked on his warrant.

     14.   I have reviewed the Instagram posts contained in the

state GPS tracker warrant.      Again, the photo of SILVA holding a

Glock also depicts the Glock's serial number.         The serial number

matches the serial number on the Glock found inside the Kia.
     C.    Interstate Nexus

     15.   On July 17, 2019, I contacted ATF SA Angie Kaighin,

who in turn contacted ATF SA Paul Kirwan, an ATF expert in

determining the manufacturer of firearms and ammunition.           I

provided SA Kaighin photographs of the firearm and ammunition

seized in this case.     Based on the description and the

photographs, SA Kirwan determined that the Glock 17 and the

ammunition were not manufactured in California and thus, because

they were found in California, must have traveled in and

affected interstate or foreign commerce.
     D.    SILVA's Felony Convictions

     16.   On July 11, 2019, an RPD officer gave me SILVA's

criminal history report.     After reviewing the report, I believe



                                       7
 Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 9 of 14 Page ID #:9




SILVA has been convicted of the following felonies, on or about

the following dates, in the Superior Courts of San Bernardino,

San Diego, and Riverside counties:



 Date         Case number     Conviction




 07/11/2008   FVA801011       HS 11377(a) - Possess Controlled
                              Substance



 12/09/2008   RIF142787       PC 496(a) - Receive/Etc Known Stolen
                              Property



 11/12/2009   RIF153671       PC 12021(a)(1) - Felon/Etc Possess
                              Firearm



 10/05/2010   RIF10004471     HS 11378 - Possess Control Substance
                              For Sale



 05/11/2012   SCN305673       HS 11378 - Possess Control Substance
                              For Sale



06/16/2014    RIF14065061     HS 11379(a) - Transport/Etc Cntl Sub



02/08/2019    RIF1605289      HS 11352(a) - Transport/Sell
                              Narc/Cntl Sub




1 On July 18, 2019, SA Kaighin obtained a copy of the certified
conviction documents for this case which indicate that SILVA was
in fact convicted of this crime and sentenced to 5 years in
county jail suspended for 3 years in county jail and 2 years of
mandatory supervision.


                                       i
Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 10 of 14 Page ID #:10




     E.      Prior search of the SUBJECT DEVICE by RPD.

      17.    On January 24, 2019, an RPD officer authored and

obtained a state search warrant to search the SUBJECT DEVICE.

On or about July 16, 2019, an RPD officer who reviewed the data

extracted from the SUBJECT DEVICE informed me that the

photograph and video posted to SILVA's Instagram account as

described above were present on and appeared to be captured by

the SUBJECT DEVICE.       The RPD officer also informed me that

although a full extraction of the SUBJECT DEVICE was present in

RPD's evidence, it is possible that information related

specifically to the firearm offenses I am investigating was not

segregated from the extraction in RPD's evidence.


     18.     To confine the scope of the search to the current

firearm investigation, I now request a warrant to search the

SUBJECT DEVICE for the items listed in Attachment B.

            V.    TRAINING AND EXPERIENCE ON FIREARMS OFFENSES

     25.     From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

             a.     Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms



                                        E
Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 11 of 14 Page ID #:11




illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.    Such information is also kept on digital devices.

           b.    Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.            These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

     19.   Those who illegally possess firearms often sell their

firearms and purchase firearms.       Correspondence between persons

buying and selling firearms often occurs over phone calls, e-

mail, text message, and social media message to and from

smartphones, laptops, or other digital devices.          This includes

sending photos of the firearm between the seller and the buyer,

as well as negotiation of price.       In my experience, individuals

who engage in street sales of firearms frequently use phone

calls, e-mail, and text messages to communicate with each other

regarding firearms that the sell or offer for sale.          In

addition, it is common for individuals engaging in the unlawful

sale of firearms to have photographs of firearms they or other

individuals working with them possess on their cellular phones

and other digital devices as they frequently send these photos

to each other to boast of their firearms possession and/or to

facilitate sales or transfers of firearms.




                                       10
Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 12 of 14 Page ID #:12




            VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      26.    As used herein, the term "digital device" includes the

SUBJECT DEVICE.

      27.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable


                                       11
Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 13 of 14 Page ID #:13




data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     28.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.          Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which


                                      lya
Case 5:19-cr-00282-FMO Document 1 Filed 07/18/19 Page 14 of 14 Page ID #:14




may take substantial time, particularly as to the categories of

electronic evidence referenced above.

     29.    Digital devices capable of storing multiple gigabytes

are now commonplace.     As an example of the amount of data this

equates to, one gigabyte can store close to 19,000 average file

size (300kb) Word documents, or 614 photos with an average size

of 1.5MB.

                       VII. CONCLUSION

     30.    For all the reasons described above, I respectfully

submit there is probable cause to believe that SILVA committed a

violation of 18 U.S.C. ~ 922(g)(1): Felon in Possession of a

Firearm and Ammunition.

     31.    Furthermore, there is probable cause to believe that

evidence, fruits, and instrumentalities of the Subject Offense

will be found on the SUBJECT DEVICE as described above and in

Attachment A.




                                       KEITH A. MACCALLA
                                       Special Agent
                                       Federal Bureau of Investigation

Subscribed to and sworn before me
this ~~ day of July, 2019.




UNITED STATES MAGISTRATE JUDGE




                                      13
